Case 19-33605-sgj11 Doc 50 Filed 02/12/20 Entered 02/12/20 19:10:47. Page1of2

Joyce W. Lindauer

State Bar No. 21555700

Jeffery M. Veteto

State Bar No, 24098548

Guy H. Holman

State Bar No. 24095171

Joyce W. Lindauer Attomey, PLLC
12720 Hillcrest Road, Suite 625
Dallas, TX 75230

Telephone: (972) 503-4033
Facsimile: (972) 503-4034
Proposed Attorneys for Debtor

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: §
§
PAPPY’S TRUCKS LTD., § CASE NO. 19-33605-sgj
§ Chapter 11
Debtor. §

AFFIDAVIT OF RENA HUDDLESTON |

 

STATE OF TEXAS )
COUNTY OF DALLAS

On this day came before me, the undersigned notary public, Rena Huddleston, who being
by me duly sworn stated under oath that he is over the age of 18, that he is competent to make this
affidavit, and that the following is based upon his personal knowledge and is true and correct:

I “My name is Rena Huddleston. I am an owner of Pappy’s Trucks Ltd. and make
this Affidavit in support of Debtor’s Objection to BMO Harris Bank, N.A’s Motion for Relief from
Automatic Stay (the “Motion”) filed by BMO Harris Bank N.A. (“BMO Harris Bank”).

op Pappy’s Trucks Ltd. (“Debtor”) admits that BMO Harris Bank has a security

interest in the 2016 Kenworth W900 (Ser. No. INK WXPEX6GJ117704) and the 2016 Kenworth

W900 (Ser. No. INK WXPEX8GJ117705) but denies that the Certificates of Title, attached as

Affidavit of Rena Huddleston Page 1
Case 19-33605-sgj11 Doc 50 Filed 02/12/20 Entered 02/12/20 19:10:47 Page 2 of 2

Exhibit C to the Motion, in any way evidence perfection of a security interest in the 2016 Bridge
King mixer (Ser. No. 110HZ1502246) and the 2016 Bridge King mixer (Ser. No. 110HZ1502247).

3. Debtor asserts that lifting of the stay to allow BMO Harris Bank to proceed with
sale of the collateral would be detrimental to the Debtor. Debtor has received an offer to purchase
the two trucks, which will maximize the recovery and allow payment to BMO Harris Bank in full.
Debtor has filed the appropriate motion to sell the trucks.

FURTHER AFFIANT SAYETH NOT."

Ne } _— { } =f “
Rena Huddleston
Pappy’s Trucks Ltd.

Subscribed and sworn to before me this [ Hh. day of February, 2020,

(Oita Seomree 0

Notary Public in and for the State of Texas

 

 

DIAN Sr Printed Name: tan (Anuw P
My Notary ID # 4210
ees ou 22, 2021 Notary iD No. +a OI i 3
My Commission Expires:__|- AA -P0OD1

 

Affidavit of Rena Huddleston Page 2
